           Case 1:20-cv-00534-AWI-SAB Document 121 Filed 07/26/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOSHUA JASON DALKE,                              )   Case No.: 1:20-cv-00534-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER ADOPTING FINDINGS AND
13            v.                                          RECOMMENDATIONS, AND DENYING
                                                      )   PLAINTIFF’S MOTION FOR SUMMARY
14                                                    )   JUDGMENT
     KING CLARK, et al.,
                                                      )
15                                                    )   (ECF Nos. 111, 113)
                     Defendants.                      )
16                                                    )

17            Plaintiff Joshua Jason Dalke is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On June 29, 2021, the Magistrate Judge issued Findings and Recommendations recommending

21   that Plaintiff’s motion for summary judgment, filed on June 28, 2021, be denied. (ECF No. 113.) The

22   Findings and Recommendations were served on Plaintiff and contained notice that objections were to

23   be filed within fourteen days. (Id.) Plaintiff did not file objections and the time to do so has passed.

24            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

25   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

26   Recommendations to be supported by the record and by proper analysis.
27   ///

28   ///

                                                          1
       Case 1:20-cv-00534-AWI-SAB Document 121 Filed 07/26/21 Page 2 of 2



1          Accordingly:

2          1.     The Findings and Recommendations filed on June 29, 2021, are adopted in full; and

3          2.     Plaintiff’s motion for summary judgment, filed on June 28, 2021 (ECF No. 11), is

4                 denied.

5
6    IT IS SO ORDERED.

7    Dated: July 26, 2021
                                              SENIOR DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
